                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:10CR52

        vs.
                                                                         ORDER
THOMAS E. CARODINE,

                       Defendant.

     Defendant Thomas E. Carodine appeared by summons before the court on October 15, 2018
on a Petition for Warrant or Summons for Offender Under Supervision [158]. The defendant was
represented by Assistant Federal Public Defender Karen M. Shanahan, and the United States was
represented by Assistant U.S. Attorney Kimberly C. Bunjer.
     The government did not request detention, therefore, the Defendant was not entitled to a
preliminary examination. I find that the Report alleges probable cause and that the defendant
should be held to answer for a final dispositional hearing before Judge Robert F. Rossiter, Jr.
     The defendant was released on current terms and conditions of supervision.


     IT IS ORDERED:
       1.      A final dispositional hearing will be held before Judge Robert F. Rossiter, Jr. in
Courtroom No. 4, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on December 6, 2018, at 9 a.m. Defendant must be present in person.
       2.      The defendant is released on current conditions of supervision.
       Dated this 15th day of October, 2018.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
